Citation Nr: 0637844	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  04-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a bipolar disorder between August 30, 1995, and November 6, 
1996, to include entitlement to a total disability 
evaluation. 

2.  Entitlement to an evaluation in excess of 30 percent for 
a bipolar disorder between November 7, 1996, and June 19, 
1997, to include entitlement to a total disability 
evaluation. 

3.  What evaluation is warranted for a bipolar disorder from 
June 20, 1997, to April 10, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1996, the RO granted entitlement to service 
connection for bipolar disorder, with a 30 percent disability 
rating, effective August 30, 1995.  Thereafter, in a June 
2002 decision, the RO granted an increased rating to 100 
percent, effective April 11, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).Â  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an  original rating , the 
Fenderson doctrine applies.


FINDINGS OF FACT

1.  For the period from August 30, 1995, to November 6, 1996, 
the veteran's bipolar disorder was manifested by considerable 
impairment of social and industrial adaptability, but not by 
severe impairment of social and industrial adaptability.

2. For the period from November 7, 1996, to June 19, 1997, 
the veteran's bipolar disorder was manifested by occupational 
and social impairment, with reduced reliability and 
productivity, but not by occupational and social impairment, 
with deficiencies in most areas.

3.  For the period from June 20, 1997, to April 10, 2002, the 
veteran's bipolar disorder was manifested by total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.Â  For the period from August 30, 1995, to June 19, 1997, 
the veteran's bipolar disorder met the criteria for a 50 
percent rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103 A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9432 
(2006); 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).

2.  From June 20, 1997, to April 10, 2002, the veteran's 
bipolar disorder met the criteria for a 100 percent rating.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103 A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9432.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of information and evidence 
needed to substantiate and complete the claim, i.e., evidence 
of veteran's status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A.§ 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in the July 1997 
statement of the case (SOC) fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  The claim was readjudicated in 
a March 2004 supplemental statement of the case (SSOC).

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided advance notice 
addressing how an effective date would be assigned if the 
claim was allowed in part as is the situation in this case.  
The Board finds, however, that the appellant is not 
prejudiced because, in this case, the decision assigns a 
50 percent evaluation from the earliest possible effective 
date in the absence of a perfected appeal challenging the 
effective date from which service connection was assigned.  
Further, with respect to the 100 percent rating assigned from 
June 20, 1997, the veteran was provided notice prior to that 
date to submit evidence in support of his claim of 
entitlement to an increased rating which could have provided 
a basis for an earlier effective date.  As such, the evidence 
shows that the appellant was provided the opportunity to 
meaningfully participate in showing how his bipolar disorder 
was 100 percent disabling prior to June 20, 1997.  Given this 
fact, the Board finds any error to be harmless.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. §5103 impossible.  Since the 
initial rating decision in November 1996, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus, any error in the timing 
was harmless, the appellant was not prejudiced, and the Board 
may proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d, 534, 549 (Fed. Cir. 1998).Â  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified 
medical treatment records were obtained, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.

Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.   Id.  At the same 
time, the Board cannot make its own independent 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).Â  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As reported above, a November 1996 rating decision granted 
service connection for bipolar disorder and rated it under 
Diagnostic Code 9206, as 30 percent disabling, effective 
August 30, 1995.Â  Thereafter, a June 2002 rating decision 
granted a 100 percent rating, effective from April 11, 2002.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. § 4.125, et seq. 
(2006)).   As to the claim of entitlement to an increased 
rating for a bipolar disorder given the change in law, VA may 
only apply the old rating criteria for the period prior to 
November 7, 1996, and it may only consider the new rating 
criteria for the term beginning on that date.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA has provided 
the veteran with the old and revised versions of the 
regulations regarding mental disorders.   Accordingly, 
adjudication of his claim may go forward.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The period from August 30, 1995, to November 6, 1996.

The Board will first consider whether the veteran was 
entitled to a rating in excess of 30 percent for his bipolar 
disorder under the old criteria for the period from 
August 30, 1995, to November 6, 1996.

Under the criteria for evaluating schizophrenia in effect 
prior to November 7, 1996, a 100 percent rating was assigned 
for active psychotic manifestations of such extent severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent rating required 
lesser symptomatology than a 100 percent rating, such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation was warranted for a 
considerable impairment of social and industrial 
adaptability; and a 30 percent evaluation required a definite 
impairment of social and industrial adaptability. 38 C.F.R.§ 
4.132, Diagnostic Code 9206 (1996).

During the period here under review, the only pertinent 
medical evidence of record is a July 1996 VA examination 
report.   The veteran came to the VA examination by himself 
and without a companion.  The veteran reported that he was 
following a regular course of treatment, including 
prescription medications.  He related that he lived by 
himself.  He reported previous episodes of violence and 
problems with his parents, and that on two occasions he had 
been admitted for psychiatric hospitalization.  The veteran 
reported that he had episodes of depression but that 
hyperactivity predominated.  He reported that on two or three 
occasions he became particularly agitated and as a result ran 
5 to 6 miles in a central public park in the vicinity of his 
home.  He said that he had lost a lot of weight and was not 
sleeping well.  He reported having had several jobs which he 
had lost or was unable to retain,  At the time of the 
examination he reportedly was unemployed.

Mental status examination revealed that the veteran was 
verborrheic, but alert and in contact with reality.  He was 
not delusional.  There was, however, a rather floating 
anxiety.  There was no evidence of hallucinations or 
delusions.  The veteran was oriented in the "three spheres."  
The veteran's memory was preserved.  His retention and recall 
were good, and concentration was preserved.  There were no 
depressive signs.  His judgment was opined to be fair.  
Finally, he was able to differentiate well between right and 
wrong.  The July 1996 VA examiner diagnosed the veteran with 
manic bipolar disorder.  A global assessment of functioning 
(GAF) score of 60 was assigned.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV) states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., a few friends, conflicts with peers or co-
workers)."

Taken as a whole, the Board agrees that the facts in the 
record correspond to a finding of "considerable" social and 
industrial impairment, but no more.  The veteran was 
considerably impaired because of his difficulties in securing 
and keeping employment, and in being able to relate to 
others.  The bipolar disorder was not manifested by 
symptomatology that approximated, or more nearly 
approximated, a "severe" impairment as required in the 
criteria for an increased evaluation at the 70 percent rate.  
See also 38 C.F.R. §4.7.  When the GAF score of 60 is taken 
in context with the other evidence of record, including the 
veteran's own reported symptoms as well as the examiner's 
observations, the Board finds that the claimant's bipolar 
disorder is properly rated as 50 percent disabling during 
this term under the doctrine of reasonable doubt.

The period from November 7, 1996, to June 19, 1997.

As to whether the veteran is entitled to a rating in excess 
of 50 percent for bipolar disorder under the new rating 
criteria for the period from November 7, 1996, to June 19, 
1997, a 50 percent rating is appropriate for reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

If a bipolar disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships, then a 70 percent evaluation is in order.  Id.

There is no medical evidence of record whatsoever dating 
during the term from November 7, 1996, to June 19, 1997.  
Therefore, there is no competent evidence supporting a rating 
above 50 percent for the veteran's bipolar disorder.  This is 
true, a fortiori, throughout this period of time.  Fenderson.

The period from June 20, 1997, to April 10, 2002.

As to whether the veteran is entitled to a rating in excess 
of 50 percent for bipolar disorder under the new rating 
criteria for the period from June 20, 1997, to April 10, 
2002, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, occupation or 
own name.  Id.

With the above criteria in mind, the record during this 
period includes two VA examination reports as well as private 
treatment records, including opinion letters from the 
veteran's private physician, that document the appellant's 
regular course of treatment.

Private medical records dated in September 1998 and August 
2000 showed that on two occasions, the veteran was 
hospitalized for treatment for his bipolar disorder.  
Treatment records dated in August and September 1998 indicate 
that the veteran suffered from a gross impairment in thought 
processes or communication.  The veteran was diagnosed with 
bipolar disorder at the time of both hospitalizations.  
Discharge GAF scores on both occasions, that is, in 1998 and 
2000, were 50.  Other GAF scores in the private treatment 
records, including GAF scores at time of admission, ranged 
from 50 to 80.

Evidence of record includes two opinion letters from the 
veteran's treating physician, Ileana M. Fumero-Perez, M.D., 
dated in June 1997, but received on June 20, 1997, and June 
2000.   In her June 1997 letter, Dr. Fumero-Perez stated that 
the veteran had had two psychiatric hospitalizations.  She 
indicated that through out his treatment, the veteran had 
made efforts to engage in gainful activities as well as in 
academic activities.  In both activities, he had been 
unsuccessful in achieving consistency; he lost several jobs.  
Additionally, he enrolled in a data entry course and was 
unable to finish. Dr. Fumero-Perez characterized his 
condition by impulsivity, lability of affect, decreased 
attention and concentration, and lack of interest and 
motivation.  Dr. Fumero-Perez opined in June 1997 that the 
veteran was not able to engage in gainful activities.

In her June 2000 letter, Dr. Fumero-Perez reiterated that the 
severity of the veteran's condition contributed to his 
present feelings of inadequacy and real difficulties in 
sustaining or even engaging in a consistent way in any 
gainful activities.  She stated again that he had made 
multiple attempts to engage in gainful activities and/or 
become involved in academic activities that could contribute 
to his functional capacity, but most of these had not lasted 
a year.  The veteran, she noted, lacked the capacity of 
sustained concentration, was easily distracted, and was 
unable to tolerate stressful situations.  Further, his 
decision-making process was affected to the point that he 
lacked judgment.  She characterized his frequent behavior as 
irritable, disorganized, and anxious.  Attempts to engage in 
consistent activities were rendered impossible due to his 
diminished concentration and low tolerance to frustration.  
Dr. Fumero-Perez also stated that the veteran had difficulty 
in establishing and maintaining effective social 
relationships.  He lived by himself in a small studio 
apartment, which was paid for by an older sibling.  He 
received marginal support from family members; his mother had 
articulated the fact that she would not allow him to live 
with her because he became agitated and hostile at times.  He 
had no close friends and had had no significant interpersonal 
relationship since 1994.   Dr. Fumero-Perez concluded that 
the veteran's emotional condition was severe enough to 
interfere with his capacity to engage in functional 
activities such as work, family, and interpersonal 
relationships.  She indicated that his residual 
symptomatology would most probably be resistant to further 
treatment and that his maximum therapeutic benefits had been 
achieved.  She diagnosed a bipolar disorder.  A GAF score of 
50-55 was provided, with 55 being in her view his highest 
past GAF score.

In February 1999, the veteran was afforded a VA examination.  
The veteran reported that on two occasions he ceased taking 
his prescription lithium, and had reverted to overt manic 
psychotic symptoms, including persecutory delusions, 
aggressive behavior, and hyperactivity.  The VA examiner 
found him to be verborrheic.  His thought content was very 
illogical, his affect was inappropriate, his mood was tense 
and guarded, and his insight was superficial.  The February 
1999 VA examiner assigned a diagnosis of mixed bipolar 
disorder.  A GAF score of 50-55 was also assigned.

A GAF score of between 41 and 50 reflects the presence of 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work for . . 
.)."  A GAF score between 61 and 70 indicates that the 
veteran has "some mild symptoms (e.g., depressed mood and 
mild insomnia) with some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships."  Finally, 
for a GAF score of between 71 and 80, DSM-IV indicates, of 
the veteran, that "[i]f symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational or school 
functioning. . . ."

The Board finds that the veteran's overall disability picture 
as reflected in the above reports shows him to be 
unemployable due to his bipolar disorder from June 20, 1997, 
the date of receipt of the first letter prepared by Dr. 
Fumero-Perez.  Accordingly, the Board concludes, with 
resolution of reasonable doubt in the veteran's favor, that 
for the period from June 20, 1997, to April 10, 2002, the 
evidence supports a finding that his impairment was best 
approximated by the criteria for a 100 percent rating.  38 
C.F.R. § 4.130, Diagnostic Code 9432.  Therefore, effective 
June 20, 1997, the veteran's bipolar disorder is assigned a 
100 percent schedular rating.


ORDER

For the period from August 30, 1995, to June 19, 1997, a 50 
percent evaluation for a bipolar disorder is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.

For the period from June 20, 1997, to April 10, 2002, a 
100 percent evaluation for a bipolar disorder is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.


	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


